Title: William Lyman to Thomas Jefferson, 1 May 1809
From: Lyman, William
To: Jefferson, Thomas


          Sir,   American Consulate, London, May 1. 1809.
           I had the honour to address you on the 21st of December last by Lieut. Gibbon in the Union, which I doubt not you will have duly received as we have information of the safe arrival of that vessel in the United States. At this time, urgency of business and the opportunity allow me only to add that I have taken the liberty to send you a Report of the Examination before the House of Commons into the Conduct of the Duke of York late Commander in Chief, and hope the same will prove both acceptable and interesting.
          I beg you to be assured of the consideration and regard with which I am, Your obedient Servant Wm Lyman
        